Broyles, C. J.
In the trial of a prosecution for possessing whisky it is not error to admit evidence that on other occasions, shortly before or shortly after the date of the offense charged in the accusation, whisky was found in the possession of the defendant. “Where knowledge, motive, intent, good or bad faith, and other matters dependent upon a person’s state of mind, are involved as a material element in a particular criminal offense for which a defendant is on trial, and the defendant has engaged in a course of conduct or done other acts at or about the same time the act in question was committed, and these other transactions are such as to illustrate the state of the defendant’s mind on the subject involved, proof of them may be received.” Lee v. State, 8 Ga. App. 413 (3) (69 S. E. 410). See Jones v. State, 32 Ga. App. 7 (122 S. E. 738); Martin v. State, 35 Ga. App. 575 (134 S. E. 185); Hayes v. State, 36 Ga. App. 668 (137 S. E. 860); Mays v. State, 47 Ga. App. 55 (169 S. E. 683), and cit. Under the foregoing ruling and the facts of the instant case, the court did not err in admitting evidence that the defendant, at other places and on other occasions shortly before the date of the offense charged in the accusation, was found in the possession of whisky.
The evidence for the State showed that when the policemen raided the defendant’s dwelling-house they found there whisky and two persons, Fannie Powell and the defendant; and that the defendant slipped out of the house and escaped before he could be arrested. After the State rested its case, the defense put up Fannie Powell, who testified that' when the policemen came into the house the defendant was not there and had not been there; that she and a man (not the defendant) were the only persons in the house; that she and this man lived there, and that the defendant did not. After the defense closed its testimony, the State reintroduced one of the policemen who testified, over the objections of the defendant, that when he found the whisky in the house Fannie Powell told him that she was there cooking for the defendant, and that the whisky belonged to him. Under the circumstances this evidence was ad*677missible as showing statements made by the witness Fannie Powell which were contrary to her testimony and which tended to impair her credibility as a witness.
The other assignments of error in the petition for certiorari are without substantial merit. The evidence, while in sharp conflict, authorized the verdict. The judge did not err in overruling the certiorari.

Judgment affirmed,

MacIntyre, concurs specially. Guerry, J., dissents.